Citation Nr: 9901806	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for the veterans service-
connected postoperative left shoulder disability currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1986 to January 1987 and from October 1990 to March 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. The left shoulder has a history of dislocation and 
unguarded limitation of motion to shoulder level due to 
injury and complaints of pain.

2. The veterans right hand is dominant.  


CONCLUSION OF LAW

The criteria for an evaluation of greater than 20 percent for 
the residuals of a postoperative left shoulder disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is 
well-grounded within the meaning of 38 U.S.C.A. § 
5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Background

The veteran's January 1986 enlistment examination records 
lists a one-inch left shoulder scar, but do not include a 
medical diagnosis of a pre-service left shoulder injury.  The 
veteran described himself as right-handed at the time of his 
entry into active duty.

The veteran dislocated his left shoulder in February 1991 
when he fell during night maneuvers while on active duty for 
training.  He subsequently experienced recurrent spontaneous 
anterior dislocation/subluxation.  In March 1991 he underwent 
a staple capsulorrhaphy with a Pitt-Platt procedure to repair 
the condition.  The veteran followed up with physical therapy 
however he continued to have pain with elevation of the 
shoulder and overhead activities.  Therapy records from 
January and March 1992 indicate that the veterans right side 
is dominant.

A July 1992 service department examination found active range 
of motion was 160-165° of elevation with external rotation of 
45-50° on the left.  X-rays showed a reduced glenohumeral 
joint, with no obvious arthritis and a metallic staple at the 
anterior portion of the glenoid.  A November 1992 private 
medical report reflects that the veteran had significant 
strength loss in the left deltoid, supra and infraspinatus 
muscles, moderate pain and mild limitation of left shoulder 
motion.  In December 1992 a Medical Evaluation Board released 
the veteran from the National Guard, and he was awarded 
disability severance pay for a non-combat related injury and 
assigned a 10 percent disability for his left (minor) 
shoulder disability.

The veteran filed his original application for Compensation 
or Pension in February 1993.  In a March 1993 rating decision 
the RO granted service connection and evaluated the 
disability at 10 percent.  In October 1993 the veteran filed 
a notice of disagreement supported by his own statements, a 
statement from a private physician and service department 
medical records relating to his March 1991 surgery and 
subsequent physical therapy.  

In December 1993 the veteran underwent an orthopedic exam.  
The examiner found lateral rotation of the left shoulder 
limited to 25° compared to 35° on the right.  He noted marked 
limitation of function with weakness and pain on movement.  
X-rays revealed some sclerosis in the greater tuberosity with 
question of some bone porosis beneath that.  The examiner 
commented that the veteran had marked restriction of left 
shoulder function and persistent, chronic pain.  The x-ray 
examination report completed at that time was interpreted as 
showing a joint space which appeared maintained without 
subluxation or dislocation.  The radiologists impressions 
were: no significant bony abnormality of the left shoulder 
is demonstrated except for the presence of a metallic staple 
in the glenoid process of the scapula anteriorly.  A 
subsequent computerized tomography (CT) scan was 
indefinite.  

In January 1994 the veteran applied for increased 
compensation based on unemployability.  The RO arranged for a 
VA physical examination to determine the veterans status, 
which was performed in February 1994.  The veteran complained 
of left shoulder dislocation of 1-2 times per week.  He also 
complained of incapacitating pain about 3 times a week.  
Physical examination of the left shoulder found forward 
flexion of 118°, abduction 115°, external rotation 70° and 
internal rotation 80°.  The examiner reviewed the veteran's 
January 1994 CT scan and found a minor irregularity of the 
left glenohumeral joint and a 1 millimeter (mm) sclerotic 
density in the left humeral head consistent with a small bone 
island.  The relevant diagnosis was status post recurrent 
dislocations of the left shoulder, status post surgery March 
6, 1991, with recurrent dislocations.

In May 1995 the RO increased its evaluation of the veteran's 
shoulder injury to 20 percent and denied an increase based on 
unemployability.  In June 1995 the veteran filed a Form 9, 
perfecting this appeal and asserting his eligibility for a 30 
percent rating for constantly dislocating.

The veteran was examined in November 1995.  The examiner 
found lateral rotation to 60° right and 20° left.  Flexion 
was 90° left with apprehension.  The examiners impressions 
were recurrent subluxation, tendinitis and limited range of 
motion left shoulder secondary to recurrent dislocation and 
surgery for same.  The examiner noted that the veteran was 
left-handed.  It was added that the disability and symptoms 
were becoming progressively severe.  

In December 1995 the veteran appeared with his representative 
for a hearing before a hearing officer.  He testified that 
his shoulder dislocates approximately twice a week, that he 
is extremely cautious as a result, and that everyday 
activities can trigger a dislocation.  The veteran relates 
that he has to sleep with an arm sling to prevent dislocation 
during the night.  He also testified that his doctor told him 
that physical therapy had worsened his shoulder and that he 
didnt believe in taking pain medication for his condition.  
The examiner established that the veteran was seeking a 30 
percent evaluation under 38 C.F.R. § 4.71a, Code 5201.  A 
discussion between the veteran and the hearing officer ensued 
regarding which hand was dominant to the veteran.  The 
veteran testified that he wrote, batted and golfed left-
handed, that he was destined to be a left-handed kid.  
Subsequently, the hearing officer issued a decision 
continuing the ROs evaluation at 20 percent.

In May 1997 the veteran reported to a VA Medical Center 
complaining of pain in his left shoulder.  After an 
examination the physician refilled the veteran's prescription 
for Vicodin.

During a November 1997 VA physical examination, the veteran 
reported that his shoulder was initially injured when he was 
struck in the left shoulder by a Howitzer during night 
maneuvers.  He also stated that he takes Tylenol #3 several 
times a month when the pain is severe.  All other history was 
consistent with prior examinations.  Physical examination 
revealed that the range of motion of the left shoulder is 
diminished with flexion of 172°, abduction 132°, external 
rotation 88° and internal rotation 40°.  There was a positive 
apprehension test with abduction beyond 90°.  Slight anterior 
to posterior glenohumeral instability was found.  No 
tenderness of rotator cuff, subdeltoid bursa or 
acromioclavicular joint was found, and no impingement was 
noted.  The examiners impression was status post left 
shoulder dislocation and surgery with osteoarthritis and 
glenohumeral instability.  The examiner commented that 
DeLuca factors [were] present, repetitive activity with the 
arms above the head or sports activities result in a 25 
[percent] diminishment of excursion, strength, speed, 
coordination and endurance.

The veteran, through his representative argues that the 
question of whether the veterans left arm is his minor or 
major arm is moot because the veteran is ambidextrous and 
that the diagnosis given in the most recent exam, and the 
presence of DeLuca factors clearly exceed the criteria for 
even the 20 percent rating under 38 C.F.R. § 4.71a Code 5202.  

Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155 (West 
1991).  Consideration is given to the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they are raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, 
the entire history of the veteran's disability is also 
considered.  Consideration must be given to the ability of 
the veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10.  If there is a question as to 
which of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must 
also be considered.  38 C.F.R. § 4.59.

Complete range of motion of the shoulder is 180 degrees of 
flexion, 180 degrees of abduction, 90 degrees of external 
rotation, and 90 degrees of internal rotation.  38 C.F.R. § 
4.71, Plate I (1998).

Ankylosis of scapulohumeral articulation is evaluated as: 50 
percent disabling on the major side and 40 percent disabling 
on the minor side when abduction is unfavorable, that is, 
limited to 25° from side; 40 and 30 percent disabling when 
abduction is intermediate, between favorable and unfavorable; 
and 30 and 20 percent disabling when favorable, abduction to 
60°, the veteran can reach the mouth and head.  38 C.F.R. 
§ 4.71a, Code 5200 (1998).

Limitation of motion of the arm is evaluated as: 40 percent 
disabling on the major side and 30 percent disabling on the 
minor side when motion is limited to 25° from side; at 30 and 
20 percent disabling when motion is limited to midway between 
side and shoulder level; and 20 percent on either arm when 
motion is limited to shoulder level.  38 C.F.R. § 4.71a, Code 
5201 (1998).

Other impairments of the humerus are evaluated as: 80 percent 
disabling on the major side and 70 percent disabling on the 
minor side when loss of head of the humerus (flail shoulder) 
is present; at 60 and 50 percent disabling when nonunion of 
the humerus (false flail joint) is present; and at 50 and 40 
percent disabling when fibrous union is present.  When the 
condition is recurrent dislocation of the humerus at the 
scapulohumeral joint, the condition is evaluated as: 30 
percent disabling on the major side and 20 percent disabling 
on the minor side with frequent episodes and guarding of all 
arm movements; and at 20 percent disabling on either arm with 
infrequent episodes and guarding of movement only at shoulder 
level.  When malunion occurs the condition is evaluated as: 
30 percent disabling on the major side and 20 percent 
disabling on the minor side when a marked deformity is 
present and 20 percent on either arm when a moderate 
deformity is present.  38 C.F.R. § 4.71a, Code 5202 (1998).

Impairment of the clavicle or scapula is evaluated as: 20 
percent disabling on the major side and 20 percent disabling 
on the minor side when dislocation occurs.  When nonunion 
occurs it is evaluated as: 20 percent disabling on the major 
side and 20 percent disabling on the minor side when loose 
movement is present and 10 and 10 percent without loose 
movement.  Malunion of the clavicle or scapula is rated at 10 
percent disabling on the major side and 10 percent disabling 
on the minor side or on impairment of function of contiguous 
joint.  38 C.F.R. § 4.71a, Code 5203 (1998).

Analysis

The record indicates that entitlement to service connection 
for the residuals of a left shoulder injury and operation was 
established in a March 1993 rating decision.  A 10 percent 
evaluation was assigned for this disability, which was 
subsequently increased to 20 percent in May 1995.  This is 
the rating currently in effect.

The Board is presented with conflicting evidence regarding 
which one of the veterans sides is dominant.  On his 
enlistment exam records the veteran indicated that he was 
right handed.  Physical therapy records also indicate that 
the veteran is right handed.  In written statements and 
through testimony offered to bolster his claim the veteran 
has asserted that he is left-handed and thus entitled to 
rating for disability to his major side.  See Transcript  pp. 
5-6.  The veterans representative has argued that the 
question is moot because the veteran appears to be 
ambidextrous to some degree.

After evaluation of the relevant evidence, the Board finds 
that the veterans indication at the time of enlistment, at 
the time of the Medical Evaluation Board, and other objective 
medical evidence reflecting that the veteran is right handed 
are of greater probative value than the more current clinical 
data and the veterans statements submitted in association 
with this claim for benefits.  Therefore the Board will 
consider the veterans left shoulder as minor for 
purposes of disability evaluation.  38 C.F.R. §§ 4.3, 4.69 
(1998).

At the hearing the veteran indicated that he is seeking 
evaluation under the rating code for limitation of motion of 
the arm, however the range of motion recorded at the 
veteran's most recent medical examination fails to meet the 
minimum requirement for a compensable rating under this code.  
38 C.F.R. § 4.71a, Code 5201 (1998).  The veterans diagnoses 
and complaints have consistently been of recurrent 
dislocation of the scapulohumeral joint which is rated at 
38 C.F.R. § 4.71a, Code 5202 (1998).  As indicated above, 
that code provides for an evaluation of 30 percent disabling 
on the major side and 20 percent disabling on the minor side 
with frequent episodes and guarding of all arm movements; and 
at 20 percent disabling on either arm with infrequent 
episodes and guarding of movement only at shoulder level.  
The Board finds that these criteria are most consistent with 
the veterans diagnoses and complaints and as such the 
veteran is currently rated under the proper code.  38 C.F.R. 
§ 4.71a, Code 5202 (1998).

At the veteran's most recent VA examination in November 1997, 
the examiner found left shoulder range of motion as follows: 
flexion of 172° and abduction of 132°.  The examiner noted 
that DeLuca factors were present as manifested by a 
25 percent diminishment of excursion, strength, speed, 
coordination and endurance with repetitive activity above the 
head or sports activities.  There was a positive apprehension 
test with abduction beyond 90°.  Slight anterior to posterior 
glenohumeral instability was found.  No tenderness of rotator 
cuff, subdeltoid bursa or acromioclavicular joint was found, 
and no impingement was noted.

38 C.F.R. § 4.71a, Code 5202 (1998) provides that a veteran 
who has frequent episodes of dislocation at the 
scapulohumeral joint and guarding of all movements in the 
minor arm is evaluated at 20 percent disabled.  A veteran who 
has infrequent episodes of dislocation and guarding of 
movement only at shoulder level in the minor arm is also 
evaluated as 20 percent disabled.  As described above, the 
veteran reports a history of one or two weekly dislocations, 
and the examiner at the most recent VA exam found an 
apprehension test positive beyond 90°.  The Board notes that 
satisfaction of either of the evaluative criteria listed 
above would results in a 20 percent disability rating, and 
finds that as a result of the apprehension test, the most 
applicable description of the veterans disability is the one 
containing guarding of movement only at shoulder level.

Entitlement to a higher evaluation under the other applicable 
rating codes has also been considered, but is not merited.  
As stated earlier, the veteran does not meet the criteria for 
an increased disability rating for limitation of motion of 
the shoulder.  38 C.F.R. § 4.71a, Code 5201 (1998).  There is 
no evidence of fibrous union, nonunion, or loss of head of 
the humerus, so that an alternative or increased rating is 
not merited under the current rating code.  38 C.F.R. § 
4.71a, Code 5202.  There is no evidence of impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Code 5203.  Finally, 
there is no evidence of ankylosis of the scapulohumeral 
articulation.  38 C.F.R. § 4.71a, Code 5200.  Therefore, an 
evaluation greater than 20 percent is not warranted.  Since 
the rating criteria currently utilized include subluxation 
and limitation of motion (guarding), separate evaluations are 
not for application.  See 38 C.F.R. § 4.14 (1998).


ORDER

Entitlement to an increased rating for the residuals of 
postoperative left shoulder disability is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals
`
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
